WOODLEY, Presiding Judge
(concurring).
The transcripts of arguments were filed in the trial court and in this Court without having been approved by the trial court, or agreed to by counsel for the state and the appellant or his counsel.
If such transcripts are before us it is by virtue of an order of the trial judge made after this appeal was submitted and argued in this Court, but before an opinion had been handed down, approving them and ordering them filed; and that portion of Art. 759a, Sec. 4, V.A.C.C.P., providing that the approval of the statement of facts after the expiration of 90 days “ * * * shall be sufficient proof that the time for filing was properly extended.”
I would not extend the rule announced in Kinnebrew v. State, Tex.Cr.App., 168 Tex.Cr.R. 198, 324 S.W.2d 554, and reaffirmed in Lookabaugh v. State, Tex.Cr. App., 352 S.W.2d 279.